PER CURIAM.
In this certiorari proceeding, we review an order permitting a jury interview. We grant relief and quash the order.
The respondent contends that the jury may have overheard statements made by the judge from the bench while the jury was seated in the jury room and also when seated in the jury box. The motion to interview and supporting affidavits are speculative at best. As such, they fail to establish a legally sufficient reason to interview the jurors. See Baptist Hospital of Miami, Inc. v. Maler, 579 So.2d 97 (Fla.1991) (clarifying State v. Hamilton, 574 So.2d 124 (Fla.1991), and holding that mere possibility of juror misconduct consisting of improper reliance on non-record evidence insufficient to grant interview).
Petition granted.
RYDER, A.C.J., and PARKER and PATTERSON, JJ., concur.